Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed fitting-equipped conductive sheet comprising: a conductive sheet material in which a plurality of conductive strands are aligned planarly; and a plate-shaped conductive fitting attached to ends of the plurality of conductive strands, wherein the conductive fitting includes a folded-back portion, and a first sandwiching portion and a second sandwiching portion, a bent apex is formed on an inner surface of the first sandwiching portion so as to be parallel to a parting line of the folded-back portion, and a projection having a smaller radius of curvature than the bent apex is formed on an inner surface of the first sandwiching portion or the second sandwiching portion at a position located on the conductive sheet material side relative to the bent apex so as to be in contact with the ends of the plurality of the conductive strands, along with the remaining elements of the claim.
Hirooka discloses a conductive sheet and a plate shaped fitting having bent portions and projections having a radius, but does not disclose a bent apex that is parallel to a parting line, or a projection having a smaller radius than that bent apex. Morin discloses a plate shaped fitting with a bent portion and projections, but similarly does not disclose the claimed bent apex and projection.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833